Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Claims 1, 5, 6, 8, 10, 11, 14, 16 and 30 are pending.
Claims 2-4, 7, 9, 12, 13, 15, 17-29 and 31-70 are cancelled.
Claims 1 and 16 are currently amended.
Claims 1, 5, 6, 8, 10, 11, 14, 16 and 30 as filed on May 12, 2022 are pending and under consideration to the extent of the elected species, e.g., the species of at least one oxidant is “carbamide peroxide” and the species of at least one chromophore is “Eosin Y”.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(b) are withdrawn.
In view of the amendment of the claims and the amendment of the claims of the copending application, the provisional nonstatutory double patenting rejection over copending Application No. 16/068,714 is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 10, 11, 14, 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al. (WO 2015/000058, published January 8, 2015, of record) as evidenced by Wikipedia “Electromagnetic spectrum,” last edited June 10, 2022 in view of Piergallini (WO 2010/051636, published May 14, 2010, of record).
	Loupis teach biophotonic compositions comprising a chromophore inclusive of eosin Y and a gelling agent inclusive of carbomers for treating non-healing wounds inclusive of ulcerations associated with pyoderma gangrenosum (title; abstract; page 26, lines 13-21; page 34, lines 4-20; page 40, lines 15-26; claims), as required by instant claim 16.  Eosin Y can be activated by blue light (about 400 to about 500 nm as evidenced by Wikipedia) (page 37, line 20; claims 122-123), as required by instant claim 11.  The chromophores are selected such their emitted fluorescent light has a power density between 0.005 and about 10 mW/cm2 (page 33, lines 18-22).
	The composition may further comprise an oxygen-releasing agent inclusive of urea hydrogen peroxide (also known as urea peroxide, carbamide peroxide or percarbamide) in amounts from about 0.3 to about 16% (page 43, lines 21-27; page 45, lines 1-9; claims 34-36).  
	The compositions may further comprise healing factors inclusive of hyaluronic acid, glucosamine and allantoin (paragraph bridging pages 45-46; pages 46-47, “(d) Healing Factors”), as required by instant claim 14.
	The compositions may further comprise antibiotics (paragraph bridging pages 45-46; page 60, lines 19-21).  Optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.  
	The compositions may further comprise chelators (page 7, lines 19-21).  
	Loupis further teach methods comprising the steps of applying topically the biophotonic composition to a wound (area in need of treatment, skin) and illuminating with light having a wavelength that overlaps the absorption spectrum of the chromophore (claims 95-125, 128-131; also pages 51-56, “(4) Methods of Use” and pages 56-60, “(5) Wounds and Wound Healing”), as required by instant claims 5, 11, 10.  The method comprises the following schedule:  a period of from about 1 day to about 24 weeks during which the composition is topically applied and illuminated at least once weekly (claim 128).  The composition is illuminated for about 1 to 30 minutes (claims 116-121; also paragraph bridging pages 55-56), as required by instant claim 6.  The composition is illuminated with visible, with violet or/and blue light (about 400 to 700 nm, about 400 to 500 nm as evidenced by Wikipedia) (claims 122-123; also paragraph bridging pages 30-31), as required by instant claim 11.  The illumination is provided by an actinic light source; the source may be in continuous motion over the treated area (page 54, line 11 through page 55, line 23; page 56, lines 10-15), as required by instant claim 10.
	Loupis do not teach exposure for less than about 5 minutes per cm2 of the area to be treated as required by claim 8.
	Loupis do not teach chelators chosen from EDTA or/and EGTA as required by claim 30.
These deficiencies are made up for in the teachings of Piergallini.
	Piergallini teach a wound healing composition comprising at least one oxidant inclusive of carbamide peroxide, at least one photoactivator inclusive of eosin Y, and at least one healing factor chosen from hyaluronic acid, glucosamine and allantoin; in addition, a method of topically treating wounds followed by illumination is disclosed (title; abstract; paragraphs [0008], [0018], [0058], [0069]; claims).  The composition may further comprise at least one chelating agent chosen from EDTA and EGTA (paragraphs [0023]-[0024]; claim 17), as required by instant claim 30.  The method may comprise exposing the skin to actinic light that may be visible light having a wavelength between 400 and 600 nm for a period of about 60 seconds to about 5 minutes, about 60 seconds to about 5 minutes per cm2 of an area to be treated (paragraphs [0027]-[0031], [0034], [0108]; claims 19-23), as required by instant claim 8.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chelating agents as taught by Piergallini inclusive of EDTA and EGTA for the chelators in the compositions of Loupis because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  
Regarding claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination time in the practice of the wound healing methods of Loupis to encompass a period of about 60 seconds to about 5 minutes per cm2 of an area to be treated as taught by Piergallini because such time is suitable for wound healing. 


Claims 1, 5, 6, 8, 10, 11, 14, 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini (WO 2010/051636, published May 14, 2010, of record) in view of Dees et al. (US 2006/0199859, published September 7, 2006, of record); Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record; and Loupis et al. (WO 2015/000058, published January 8, 2015, of record).
	Piergallini teach a method of topically treating wounds on a patient’s skin by topically applying a wound healing (biophotonic) composition comprising at least one oxidant and at least one photoactivator (chromophore) capable of activating the oxidant followed by illumination with actinic light for a time sufficient for the photoactivator to cause activation of the oxidant (title; abstract; paragraphs [0027], [0034]-[0036] and [0102]-[0108]), as required by instant claim 5.  The method not only destroys bacteria but also improves and accelerates the healing process following the establishment of pathologic lesions, trauma or injury; the composition is a de facto bactericidal composition (paragraph [0006]; also [0051]-[0053] and [0104]).  The method may comprise exposing the skin to actinic light for about 60 seconds to about 5 minutes, or about 60 seconds to about 5 minutes per square centimeter to be treated (paragraphs [0028]-[0029]; also [0108]), as required by instant claims 6 and 8.  The actinic light is in continuous motion over the area being treated and has a wavelength between 400 and 600 nm (paragraphs [0030]-[0031]), as required by instant claims 10 and 11.
	Oxidants include carbamide peroxide; suitable concentrations range from about 10 to about 16% (paragraphs [0008], [0046]-[0047] and [0055]-[0060]).  Because the qualifier “about” permits some tolerance, about 10 to about 16% is broadly and reasonably construed as about 2 to about 6%.  See also MPEP 2144.05:  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  	
	Photoactivators include fluorescent dyes inclusive of xanthene derivative dyes chosen from inter alia fluorone dyes chosen from fluorescein and fluorescein derivatives chosen from inter alia eosin (paragraphs [0011]-[0012], [0016], [0018], [0046]-[0047] and [0061]-[0090]).  Eosins comprise Eosin Y and Eosin B (paragraph [0069]).  The dyes emit photons upon activation with a light source of a proper wavelength (paragraph [0103]).
	The wound healing composition further comprises at least one healing agent inclusive of hyaluronic acid (abstract; paragraphs [0007] and [0091]-[0096]), as required by instant claim 14.
	The wound healing composition may further comprise at least one gelling agent inclusive of glucose or Carbopol® (carbomer) polymers (paragraphs [0009]-[0010] and [0100]-[0101] on page 16), as required by instant claim 16.
	The wound healing composition may further comprise at least one chelating agent including EDTA (paragraphs [0023]-[0024] and [0097]-[00100] on page 15), as required by instant claim 30. 
	Piergallini further teach multiple applications of the wound healing composition and actinic light are performed (repeating steps a and b), for example, at least two, three, four, five or six times (paragraph [0108]).  Piergallini exemplify several treatment protocols on rats.  In Example V the percentage of wound closure was evaluated over a ten-day period following treatment (once per week for one week).
	Piergallini do not teach the administration of antibiotics (whole document).
	Piergallini do not specifically teach a method of treating a patient in need of treating pyoderma with a composition comprising about 2 to about 6 wt% urea peroxide and Piergallini do not teach the eosin Y emits fluorescent light having a power density of from about 0.0005 to 10 mW/cm2 as required by claim 1.
These deficiencies are made up for in the teachings of Dees, Summers and Loupis.
	Dees teach treatment of human or animal tissue for a variety of conditions comprising the topical application of a photodynamic medicament comprising a halogenated xanthene inclusive of Eosin Y (title; abstract; paragraph [0026]).  Desired medical responses include inter alia destruction of microbial infection, including those infections resistant to conventional treatments (paragraphs [0008], [0051] and [0061]).  Exemplary indications include treatment for bacterial and antibiotic resistant bacterial infection, including those caused by inter alia Staphylococci (paragraph [0060]).  Parasitic infections include those which cause heart worm in dogs (paragraph [0061]).  Dees do not teach the administration of antibiotics (whole document).
	Summers teach canine pyoderma lesions are usually attributable to secondary bacterial infection of the skin and antimicrobial therapy is recommended for resolution (Background of Abstract).  Clinical sub-division into surface, superficial and deep pyoderma is made according to the depth and extent of bacterial infection present within cutaneous tissue; staphylococcal and non-staphylococcal bacteria can be isolated from affected skin (Background, 1st full paragraph; Table 1).  Deep pyoderma may be further classified into deep + other (very severe) (Table 1).  Antimicrobial therapy encompasses topical, systemic or both (Background, 2nd full paragraph; Figure 1).  Topical antimicrobial products include Fuciderm gel (fusidic acid), Hibiscrub (chlorhexidine (without antibiotics)) and Malaseb shampoo (miconazole and chlorhexidine (without antibiotics)) (page 2, rhc, 1st full paragraph; Figure 3; page 4, lhc, 1st full paragraph).  
	Loupis teach methods of promoting the repair of non-healing wounds comprising topically applying a biophotonic composition to the wound and illuminating with actinic light; the composition comprises a chromophore that is a fluorescent dye inclusive of a xanthene dye selected from the group inclusive of Eosin Y and a gelling agent inclusive of polyethoxylated glucose or carbomers (Carbopol®), and further comprises an oxygen-releasing agent selected from the group inclusive of carbamide peroxide in amounts from about 0.3 to about 16% (title; abstract; page 1, lines 8-11; page 26, lines 7-24; page 30, lines 5-17; page 34, lines 3-20; page 38, lines 3-10; paragraph bridging pages 39-40; page 40, lines 15-26; page 43, lines 21-27; page 45, lines 1-9 and 17-24; page 51, lines 15-20, paragraph bridging pages 55 and 56; claims 1, 34-39 and 95-98).  The chromophores are selected such that their emitted fluorescent light has a power density of between 0.005 to 10 mW/cm2 (page 33, lines 18-22).  The biophotonic composition may be removed from the site of treatment following application of light or may remain on the treatment area for up to one, two or three weeks for re-illumination with light at various intervals (page 15, lines 4-20).  The biophotonic composition may be applied once, twice, three times, four times, five times or six times a week or at any other frequency; the total treatment time can be less than one week, one week, … , three weeks, … , five weeks, … , 24 weeks or any length of time deemed appropriate for wound closure (page 15, lines 21-27; claims 128 and 130).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the antibacterial, wound treatment method of Piergallini as an antimicrobial therapy for treating lesions (wounds) and destroying staphylococcal and non-staphylococcal bacteria present on the skin of dogs (patients in need of treatment) afflicted with pyoderma inclusive of deep and deep plus (very severe) pyoderma because antimicrobial therapy is recommended for the resolution of pyoderma as taught by Summers.  There would be a reasonable expectation of success because the photodynamic treatment method of Piergallini comprises the topical application of a wound healing composition comprising at least one photoactivator inclusive of inter alia Eosin Y and Dees evidence such photodynamic treatment methods comprising the topical application of inter alia Eosin Y are suitable for treating bacterial infections including those caused by inter alia Staphylococci present on either humans or mammals.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the topical antimicrobial therapy of Piergallini in view of Summers once, twice, three times, four times, five times or six times a week or any other frequency for a total treatment time of less than one week or for three weeks or for five weeks or for 24 weeks or any length of time deemed appropriate for wound closure as taught by Loupis because this is the treatment regimen for topical therapy of biophotonic compositions embraced by Piergallini
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chromophores employed in the method of Piergallini in view of Summers and Loupis inclusive of Eosin Y would emit fluorescent light with a power density between 0.005 to 10 mW/cm2 as taught by Loupis because Loupis teach chromophores inclusive of Eosin Y to emit fluorescent light having this power density when employed in a biophotonic method consistent with that taught Piergallini.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the amount of the at least one oxidant / the amount of the carbamide peroxide in compositions of Piergallini to comprise about 0.3 to 16% of the biophotonic composition as taught by Loupis because this amount is taught to be suitable for treating wounds.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s comments at page 8 of the Remarks that art of record does not disclose urea peroxide from about 2 to about 6% as newly claimed is acknowledged but not found persuasive because as acknowledged by Applicant Loupis disclose a range of 0.3 to 16%.  Because the instantly claimed range falls entirely within the range of Loupis, a prima facie showing of obviousness exists.  See MPEP 2144.05.  To the extent that Loupis may exemplify embodiments with higher concentrations than newly claimed, patents are relevant as prior art for all they contain and are not limited to the examples thereof.  See MPEP 2123.  To the extent that Applicant cites to the examples in the instant application for the proposition that the instantly claimed treatment is better than previously known therapies, it is not seen how the claimed range achieves unexpected results relative to the prior art range because the prior art of record already discloses amounts as instantly claimed as suitable for wound treatment.  See MPEP 2144.05 and 716.  
	Applicant’s comments at page 9 of the Remarks that it was completely unexpected that biophotonic therapy alone could reduce the treatment period is acknowledged but not found persuasive because allegations of unexpected results must be a comparison to the closest prior art.  See MPEP 716.02(e).  
Therefore, the rejection over Piergallini is properly maintained in modified form as necessitated by Applicant’s amendments and the previously with-drawn rejection over Loupis is re-applied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 1, 5, 6, 8, 10, 11, 14, 16 and  30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,632,822 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	
The instant claims are drawn to a method of treating pyoderma without administration of antibiotics, comprising the steps of applying once or twice a week for 1 to 6 weeks a biophotonic composition to the skin of a patient in need thereof comprising about 2 to about 6 wt% carbamide peroxide, Eosin Y and at least one gelling agent and exposing the composition to actinic/visible light for up to about 5 minutes, 5 minutes per cm2.  The chromophore emits fluorescent light having a power density of 0.005 to 10 mW/cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin, chelators/EDTA.  
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating wounds encompassed by the patented claims and one would be motivated to apply the therapy to a patient in need of such treatment.
	The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of additives in the composition, e.g., chelator/EDTA, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

2.  Claims 1, 5, 6, 8, 10, 11, 14, 16 and  30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,637,086 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating acne, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents, chelators/EDTA
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and treating acne are obvious variants in view of the express teachings of Dees.
The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of the species of gelling agent additives in the composition, e.g., gelatin, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

3.  Claims 1, 5, 6, 8, 10, 11, 14, 16 and  30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,911,791 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating acne, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide, at least one fluorescent compound (chromophore)/Eosin Y, and at least one healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin, chelators/EDTA.  The method may be practiced once per week for one week, once per week for two weeks.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and treating acne are obvious variants in view of the express teachings of Dees.
The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

4.  Claims 1, 5, 6, 8, 10, 11, 14, 16 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,974,833 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide, at least one fluorescent compound (chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions and that pyoderma is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating wounds encompassed by the patented claims and one would be motivated to apply the therapy to a patient in need of such treatment.
The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of additives in the composition, e.g., chelator/EDTA, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

5.  Claims 1, 5, 6, 8, 10, 11, 14, 16 and  30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,986,746 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating an oral disease, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide, and at least one fluorescent compound (chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraphs [0051] and [0053] evidence dermal conditions inclusive of bacterial infection and oral diseases including gingivitis can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

6.  Claims 1, 5, 6, 8, 10, 11, 14, 16 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,603,929 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating oral disease inclusive of gingivitis, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/carbamide peroxide from about 3 to 16% and at least one fluorescent compound (chromophore)/Eosin Y and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraphs [0051] and [0053] evidence dermal conditions inclusive of bacterial infection and oral diseases including gingivitis can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

7.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,744 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating bacterial infection in a wound, comprising the steps of topically applying a composition comprising at least one oxidant/carbamide peroxide, a fluorescent compound (chromophore)/Eosin Y, and a healing factor inclusive of hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for about 60 seconds to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating an infected wound.
The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini and Loupis independently teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect the amount of the carbamide peroxide, however, as elaborated supra Piergallini and Loupis independently teach amounts which overlap the claimed amounts.  
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

Response to Arguments:  Double Patenting
Applicant’s beliefs articulated at pages 10-12 of the Remarks that the amendments of claim 1 address the double patenting rejections is acknowledged but is not found fully persuasive.  Therefore, the double patenting rejections are properly maintained in modified form as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633